Wagner, Judge,
delivered the opinion of the court.
There is nothing saved in this record by which we can review or interfere with the judgment of the court below. The petition was on an account, and the defendant answered denying its justness, and also set up the statute of limitations as a bar. The plaintiff ' sought to avoid the bar of the statute by showing that the defend*488ant absconded -and concealed himself so that suit could not be brought within the proper period.
The trial was before the court without the intervention of a jury, and judgment was rendered for the defendant. No instructions of law were asked or given on either side, and it is impossible for us to see upon what theory the court below tried the case. It might have found the issue arising on the statute of limitations in favor of the plaintiffs, and decided against them on the evidence. If so, there is nothing to be reviewed here. We have so often made the remark that it ought to be unnecessary to repeat it, that if parties desire their cases reviewed in this court they should save their points of law.
Judgment affirmed.
The other judges concur.